UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-1573


BRANDON WATSON,

                  Plaintiff – Appellant,

          v.

CITY OF ABERDEEN; ABERDEEN POLICE DEPARTMENT; PFC. RAUL
FOSMARK; DETECTIVE JOHN DIVEL; CPL. CRAIG GENTILE; HARRY
FREDRICK BUDNICK; OFFICER THADDEUS TOMLINSON,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-00307-JKB)


Submitted:   November 18, 2016              Decided:   November 29, 2016


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Fred Cohen, LAW OFFICES OF JAY FRED COHEN, Baltimore,
Maryland, for Appellant. Daniel Karp, KARPINSKI, COLARESI &
KARP, P.A., Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Brandon Watson appeals the district court’s order denying

relief   on   his     42   U.S.C.    § 1983    (2012)      complaint.         We   have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for   the    reasons    stated        by   the     district    court.

Watson v.     Aberdeen,      No.    1:15-cv-00307-JKB        (D.      Md.   Apr.   25,

2016).     We dispense with oral argument because the facts and

legal    contentions       are   adequately     presented        in   the   materials

before   this    court     and   argument     would    not   aid      the   decisional

process.

                                                                              AFFIRMED




                                         2